Title: To Thomas Jefferson from Alexander White, 13 April 1802
From: White, Alexander
To: Jefferson, Thomas

Sir
              Commissioners Office 13th April 1802
              In consequence of what you were pleased to mention this morning I send a rough sketch of a Resolve respecting a subject which I do not feel myself competent to act on I have examined the Essays of Nicholas King while he was in the employ of the Commissioners, and acting under the auspices of Doctor Thornton, from which it appears that their Idea was to carry a Water Street 80 feet wide through the whole extent of the Potowmac and Eastern Branch, one hundred feet distant from the Channel, leaving all the space between that and the shore which in some instances I am inclined to believe is not less than one thousand feet, under water until it shall be filled up. I do not see the propriety of this, and have drawn the Resolve in such general terms, that without deviating from it, the President may direct the Street to be laid out in any manner he may think most proper—
              I shall with great pleasure facilitate your views, but unless I can get away on Saturday next it will subject me to considerable inconvenience—I am with sentiments of the highest respect
              Sir Your most Ob Sevt
              Alexr White
            